Citation Nr: 1210833	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Cleveland, Ohio RO has since maintained jurisdiction over the claim.  The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  This transcript has been associated with the file.

The claim was before the Board in April 2010 at which point it was remanded to schedule the Veteran for a Board hearing.  The case was again brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include notifying the Veteran how to substantiate his claim and obtaining treatment records.  In a November 2010 letter the Veteran was informed on how to substantiate his claim.  The Veteran was also notified that he could submit release forms so the AOJ could obtain outstanding private treatment records.  The Veteran did not return the releases or indicate there were outstanding private treatment records.  With regard to VA Medical Center (VAMC) records, the AOJ obtained all outstanding treatment records from the Cincinnati VAMC and Clermont Community Based Outpatient Clinic.  The November 2010 letter also notified the Veteran there was no VAMC in Mount Carmel, Ohio and asked for additional information, but the Veteran did not provide any further detail.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Any current skin disorder is not shown to be due to a disease or injury in-service or to any incident of his military service.
CONCLUSION OF LAW

Any current skin disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by letters sent to the Veteran in October 2004 and March 2006.  The October 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the December 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Board observes that the October 2010 Remand instructed the AOJ to obtain VA treatment records from the Mount Carmel VAMC.  As noted above, the AOJ requested more information on the Veteran's statement that he had been treated at a VAMC in Mount Carmel, Ohio as there was no evidence of a medical center in that location.  The Veteran did not respond to the November 2010 letter, but the AOJ obtained treatment records from the Cincinnati VAMC and the Clermont Community Based Outpatient Clinic.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2005 for his skin disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

The Board has reviewed the Veteran's service treatment records and notes that he was given a medical examination at entrance to, and separation from, service in November 1962 and June 1967, respectively.  

At his November 1962 medical examination at entrance to service the Veteran was not noted to have any skin disorder and he was found qualified for enlistment.  The Veteran is presumed sound on induction. 

While in-service, the Veteran was seen in August 1963 and he reported a medical history that he had suffered from eczema since he was 3 months old.  The examiner found that the Veteran's prior history of eczema would not disqualify him from mess duty.  The examiner also noted that the although the Veteran stated he told the entrance examiner he previously suffered from eczema, there is no evidence of this and the Veteran himself did not note it on his Report of Medical History at entrance to service.  

A treatment record from September 13, 1963 found the Veteran had no rash and no prescription was given.  A treatment record from one week later on September 20, 1963 noted the Veteran had multiple lesions on his bilateral arms.  The Veteran reported that he had been working washing dishes on mess duty for the past 3 weeks.  He was diagnosed with dermatitis, instructed to not wash dishes anymore, and given a topical ointment.  A treatment record from 3 days later on September 23, 1963 found the dermatitis was much improved.  

The Veteran was seen in October 1963 with complaints of a "sore" on his right elbow.  The examiner diagnosed the Veteran with mild cellulitis of the right elbow.  In a February 1964 treatment record the Veteran was diagnosed with a furuncle of the left hand and instructed to perform daily soaks.  Finally the Veteran was seen in August 1965 with complaints of a left hand laceration that was infected.  The treatment note goes on to report that he was healing properly.  In a Report of Medical History from December 1966 the Veteran did not state that he was suffering from a skin disorder.  

At his separation examination in June 1967 the examiner found no skin disorder and the Veteran did not report that he was suffering from any skin condition.  

As noted above, a history of skin problems prior to induction was noted in several instances during the course of service.  When the Veteran was seen in August 1963, he reported he had suffered from eczema since he was 3 months old.  The Board also notes that a letter dated on September 4, 1963 from the Veteran's private physician stated that the Veteran was under treatment for severe atopic dermatitis in 1961, prior to enlistment.  Dryness, irritation, nervousness, and heat were noted as producing flare ups of the dermatitis.  

As discussed, in order to rebut the presumption of soundness, two evidentiary prongs must be met.  (The Board need not discuss the second prong, however, as the first prong regarding clear and unmistakable evidence of a preexisting disability is not met.).  On physical examination at entrance to service, the Veteran reported no prior skin condition and the examiner found no skin disorder.  Moreover, no skin problems were noted for nearly 9 months.  It was not until August 1963 that acute skin problems were noted.  During the course of active duty, he was treated for skin complaints on a few isolated episodes.  At separation, no skin disability was indicated.  The November 2005 VA examiner indicated that the Veteran's boils and abscesses in-service were not related to his pre-service history of dermatitis.  In sum, the presumption of soundness is not rebutted as the high evidentiary standard of clear and unmistakable evidence of a preexisting disability (i.e., the first prong of the rebuttal standard) on service entrance has not been met.  The Board finds the entrance examination finding no skin disabilities, the absence of skin problems for many months thereafter, and the VA examiner's opinion to be more persuasive than any evidence suggesting a preexisting skin disability.  

Again, it is notable that all in-service skin problems were temporary.  As discussed below, the November 2005 VA examiner determined, following a review of the record, that the Veteran had one instance of dermatitis in-service which was related to his mess duty and resolved.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

It is notable that the Veteran does not argue that he has had continuous skin problems ever since service separation.  In fact, the Veteran testified at his June 2010 Board hearing that he experienced skin disorders in-service and the next skin flare up happened in 2001.  In other words, he does not argue there was continuity of skin symptomatology since service separation.  

The first post-service treatment for a skin disorder comes from a July 2001 private treatment record, approximately 34 years after separation from service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A July 2001 private treatment record found the Veteran had abscesses on his left index and pinky fingers.  A later July 2001 private treatment record noted the Veteran had abscesses on his left leg and right thumb.  The left leg abscess was incised and drained.  An October 2001 private treatment record indicated the Veteran had an abscess on the tip of his nose.  A July 2002 private treatment record noted the Veteran's skin lesions had cleared.  

In a May 2005 VA treatment record the Veteran reported he had previously suffered from boils in 2001, but they had since resolved.  See also February 2004 VA treatment record.  

The Veteran was afforded a VA examination in November 2005 for his skin disorder.  At this examination he reported he had a skin condition in-service, which resumed in 2001 in the form of multiple boils and abscesses.  See also June 2010 Board hearing transcript.  The examiner reviewed the service treatment records and performed a physical examination of the Veteran, noting an unremarkable skin examination at that time.  Ultimately the examiner opined that it was less likely than not that any of the Veteran's in-service skin conditions were related to his current skin disorder. 

In September 2006 the Veteran was seen with a small left finger boil which was related to MRSA, a strain of staph bacteria.  In December 2006 a VA physician opined the Veteran suffered from recurrent furuncles due to MRSA.  A February 2007 VA treatment record noted the Veteran was status post furuncle of his left finger, head, and leg.  In a January 2010 VA treatment record the Veteran had no concerning lesions and was instructed to return in 1 year for a follow up.  The Veteran also reported in February 2011 to the VA Medical Center with asymptomatic lesions on his left cheek and right wrist.  The examiner found no recent change in his lesions.  The Veteran was physically examined and instructed to return for follow up in 1 year.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder.  

Competent medical evidence shows a variety of skin symptoms including boils, abscesses, lesions, and furuncles.  At the November 2005 VA compensation examination it was noted that the Veteran's skin was unremarkable.  The Veteran was ". . .status post localized skin abscess formation in multiple areas of the skin in 2001, some requiring incision and drainage with some more recent recurrences.  Residuals as described."  A specific diagnosis was not given but it appears that the Veteran has a skin disability manifested by periodic skin abscesses.  

Assuming the Veteran has a chronic skin disorder, there is no credible and competent evidence indicating that any current skin disorder is related to any skin conditions noted in-service.  In fact, the November 2005 VA examiner indicated that the current skin conditions were independent of the in-service manifestations of dermatitis, or that it was less likely than not that his current skin problems were manifestations of the skin condition noted in-service. 

To the extent that the Veteran is arguing that he has a skin disability that is related to service, such evidence is not competent.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a skin disorder that is related to his complaints in-service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current skin disorder and service, as well as evidence showing no treatment for a skin disorder until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a skin disorder is not warranted.

In sum, the Board finds that the lay and medical evidence does not show that any current skin problems are related to active service.  Furthermore, the November 2005 VA examiner's negative opinion and the length of time between the Veteran's separation from active service and first complaints of a skin disorder weigh against his claim.  

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a skin disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


